Sutton, J.
1. The court did not err in overruling the plaintiff’s demurrer to the amendment to the answer filed by some of the individual defendants.
2. It being shown by the evidence that the “Union Alumni-se Association” was an unincorporated and unregistered society, the court did not err in ruling that it was not a legal entity capable of being sued.
3. The evidence showing that the individual defendants, in whose favor a nonsuit was granted, did not sign the note sued on or authorize any one to sign as agent for them in the name of the society of which they were members, the grant of a nonsuit in their favor was not error.
4. Under the evidence the jury was authorized to find that, although the note sued on was purchased by the plaintiff with his own funds, it was transferred by the seller to and accepted by the plaintiff as being the property of the estate of which he was the administrator, and accordingly to find that he was not entitled to maintain the suit on the note in his individual capacity, and to return a verdict in favor of the defendants against whom the case proceeded.

Judgment affirmed.


Stephens, P. J., concurs. Felton, J., eoneurs specially.

Tolnas & Mid&lebroolcs, for plaintiff.
J. B. Joel, W. Q. Cornett, for defendants.